DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2015/0170533) in view of Breitenbach et al. (US 2011/0172814).
	Regarding claim 1, Hayashi discloses a beverage supplying apparatus comprising: a supply instruction button 12 configured to be pressable for giving an instruction for making and supplying the beverage (see fig. 1 and paragraph 81); a presenting operation unit 13 configured to present a plurality of pieces of information, and to receive an operation (see paragraph 82, 123 and 136); and a control unit that is configured to respond to a pressing operation of the supply instruction button 12 (see paragraph 81), cause the presenting operation unit to present a message for placing the container in the beverage supplying unit (see paragraph 178),
Hayashi discloses all the elements of the claimed invention but is silent to the teaching of an input unit for confirming that the container has been placed in the beverage supplying unit, and responsive to receipt of the operation by the presenting operation unit after presenting the input unit, control the beverage supplying apparatus to dispense the beverage into the container.
Breitenbach teaches a beverage supplying apparatus which includes a control unit that is configured to present an input unit for confirming that the container has been placed in the beverage supplying unit (see paragraph 87), and responsive to receipt of the operation by the presenting operation unit after presenting the input unit, control the beverage supplying apparatus to dispense the beverage into the container, thus ensuring proper dispensing into a container, as opposed to the beverage being dispensed into a drain, onto the floor and/or otherwise wasted (see paragraph 87).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing  the beverage supplying apparatus with a input unit for confirming that the container has been placed in the beverage supply unit, as taught by Breitenbach, involves only routine skill in the art, for the predictable result of ensuring proper dispensing into a container, as opposed to the beverage being dispensed into a drain, onto the floor and/or otherwise wasted.
Regarding claims 2 and 5, Hayashi discloses all the elements of the claimed invention except the teaching of dispensing the beverage into the container after confirming that predetermined payment processing has been completed.
Breitenbach further teaches wherein the control unit, responsive to the receipt of the operation by the presenting operation unit after presenting the input unit, controls the beverage supplying apparatus to dispense the beverage into the container, after confirming that predetermined payment processing has been completed (see paragraphs 35, 36 and 87).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing a beverage supplying apparatus of Hayashi with the feature of dispensing the beverage into the container after confirming that predetermined payment processing has been completed, as disclosed by Breitenbach, involves only routine skill in the art, for the predictable result of providing a vending machine, which may be employed at various locations, and accessible by beverage consumers at the various location for the purchase of a beverage.
Regarding claim 4, Hayashi discloses a beverage supplying apparatus comprising: a container detecting unit (see paragraph 178) that detects whether the container has been placed in the beverage supplying unit; a supply instruction button 12 configured to be pressable for giving an instruction for making and supplying the beverage (see fig. 1 and paragraph 81); and a control unit that activates the supply instruction button when the container detecting unit detects that the container has been placed in the beverage supplying unit (see paragraph 178), and deactivates the supply instruction button when the container detecting unit detects that the container has not been placed in the beverage supplying unit (see paragraph 178), wherein the control unit, responsive to a pressing operation of the activated supply instruction button 12, control the beverage supplying apparatus to dispense the beverage into the container (see paragraphs 81 and 178). 
Regarding claim 8, Hayashi discloses a beverage supplying apparatus comprising: a supply instruction button 12 configured to be pressable for giving an instruction for making and supplying the beverage (see fig. 1 and paragraph 81); a touchable display 13 configured to display a plurality of pieces of information, and to receive an operation (see fig. 1 and paragraph 82); and a controller that is configured to respond to a pressing operation of the supply instruction button 12, cause the touchable display 13 to display a message for placing the container in the beverage supplying unit (see paragraph 178), and to display an input information for confirming that the container has been placed in the beverage supplying unit, and responsive to receipt of the operation by the touchable display 13 after displaying the input information, control the beverage supplying apparatus to dispense the beverage into the container (see paragraph 178).  
Regarding claim 9, Hayashi discloses wherein the controller is an integrated circuit (see fig. 2 and paragraph 89). 
Regarding claim 10, Hayashi discloses wherein the controller includes a processor, and a non-transitory storage medium having program instructions stored thereon, execution of which by the processor causes the controller to control the touchable display and the beverage supplying apparatus for beverage dispensing (see fig. 2 and paragraphs 89 and 90).
 
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2015/0170533) in view Breitenbach et al. (US 2011/0172814) as applied to claims 1 and 4 above, further in view of Ninomiya (JP 2013190882).
Regarding claims 3, 6 and 7, Hayashi discloses all the elements of the claimed invention except the teaching of a door.
Ninomiya teaches a beverage supplying apparatus including a door 10 that opens and closes an entrance of the beverage supplying unit to prevent the user’s clothes and the like from being soiled by droplets of beverage injected into the cup and foreign substances from being mixed into the machine body (see fig. 2 and paragraphs 3 and 39); and a door lock mechanism 11 configured to cause the door to be alternately unopenable and openable (see paragraph 32), wherein the control unit responsive to the receipt of the operation by the presenting operation unit after presenting the input unit, controls the beverage supplying apparatus to dispense the beverage into the container, after confirming that the door is caused by the door lock mechanism to be unopenable, and after the dispensing of the beverage, controls the door lock mechanism to cause the door to be openable (see paragraphs 3, 38, 48 and 50). 
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the device of the combination of Hayashi and Breitenbach with a door, as taught by Ninomiya, in order to provide a means to prevent the user’s clothes and the like from being soiled by droplets of beverage injected into the cup and foreign substances from being mixed into the machine body.
With respect to limitation of controlling dispensing of the beverage into the container after confirming…“that predetermined payment processing has been completed”, it is noted that Breitenbach teaches this feature (see discussion of claims 2 and 5 above).
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1, 4 and 8-10 under 35 USC 102(a)(1) as being anticipated by Hayashi (US 2015/0170533) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Hayashi et al. (US 2015/0170533) and Breitenbach et al. (US 2011/0172814).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754